

117 HR 1018 IH: Reservist Pay Equity Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1018IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Panetta (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the differential wage payment credit.1.Short titleThis Act may be cited as the Reservist Pay Equity Act of 2021. 2.Expansion of employer wage credit for employees who are active duty members of the uniformed services(a)Increase in differential wage payment creditSection 45P(a) of the Internal Revenue Code of 1986 is amended by striking 20 percent and inserting 50 percent.(b)Adjustment for inflationSection 45P(b) of such Code is amended by adding at the end the following new paragraph:(4)Adjustment for inflationIn the case of any taxable year beginning after 2021, the $20,000 amount in paragraph (1) shall be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2020 for calendar year 1996 in subparagraph (A)(ii) thereof.If the amount as increased under the preceding sentence is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100..(c)Effective dateThe amendments made by this section shall apply to payments made after December 31, 2020.